Citation Nr: 1759854	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Pension Center in Milwaukee, Wisconsin


THE ISSUE

Recognition of N.M. as the surviving spouse of the deceased Veteran for purposes of Dependency and Indemnity Compensation (DIC) and death pension benefits. 


REPRESENTATION

N.M. represented by: Tennessee Department of Veterans' Affairs

G.M. represented by: Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served January 1951 to January 1953 and from February 1953 to March 1971, during the Korean Conflict and the Vietnam Era.

The Veteran died in March 2012, and his death has been deemed service-connected, as reflected in a rating decision issued by Milwaukee, Wisconsin VA Pension Center.  The appellant N.M. is seeking recognition as the Veteran's surviving spouse for VA death benefit purposes.

The appellant N.M. testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of those proceedings has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3 (p) (2017).

All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2017).  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case (SOC).  38 C.F.R. § 19.101 (2017).  Various procedures to be followed are outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101 (14) (West 2014); 38 C.F.R. § 3.5 (a)(1) (2017).  Additionally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. § 3.1000 (a), (d) (2017).

At present, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50 (b), 3.53.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53 (a).  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53 (b).

Where an attempted marriage of a claimant to a veteran, however, was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, (2) the claimant entered into the marriage without knowledge of the impediment, (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (4) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103 (a) (West 2002); 38 C.F.R. § 3.52 (2017).

Here, the appellant N.M. asserts that she should be recognized as the Veteran's surviving spouse because she married him on December [REDACTED], 1946 and that there was never a legally valid divorce under Tennessee law because the judge did not sign the final divorce decree in January [REDACTED], 1951.

Appellant G.M. asserts that she should be recognized as the Veteran's surviving spouse because she married the Veteran on April [REDACTED], 1988 through an official, governmental ceremony without knowledge of any legal impediment to their marriage.  The VA recognized her as surviving spouse.  (See October 2012 Administrative Decision).

It is unclear whether N.M. continuously cohabitated with the Veteran until his death in March 2012.  If separated, it is unclear whether it was the fault of the Veteran or by mutual consent.  The record reflects that the burial expenses were paid by his son.  Any evidence from Social Security Administration or tax documents filed jointly as a married couple that reflect cohabitation would be helpful in deciding this claim.  On remand, the RO/AMC should attempt to obtain any such evidence from the appellants.

Further, In October 2012, administrative decisions from the Milwaukee, Wisconsin VA Pension Center reflects a decision to recognize G.M. as the Veteran's surviving spouse and not N.M. because continuous cohabitation had not been established.  N.M. filed a NOD (notice of disagreement) in a September 2012.  An SOC was issue in July 2013 (with notice sent to both parties).  A Form 9 was filed the same month.  It does not appear from the record that G.M. received a copy of the Form 9 as required by contested procedure regulations.  Accordingly, remand is required.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AOJ must review the claims file and ensure that all contested claims procedures have been followed.  The AOJ must furnish G.M. a copy of the content of the appellant's (i.e., N.M.'s) Substantive Appeal and provide G.M. the opportunity to respond.  The AOJ should allow G.M. another opportunity to request her own hearing.

2.  The RO should next redetermine whether the Veteran's divorce from N.M. was legally valid in Tennessee and whether his April 1988 marriage to G.M. was legally valid.  Any necessary evidentiary development, including seeking additional legal opinions, should be accomplished by the RO prior to making these determinations. 

Only if it is determined that N.M. is the Veteran's legal widow should the RO also undertake any additional evidentiary development necessary to determine whether the Veteran and N.M. continuously cohabited up to the time of the veteran's death.  See 38 C.F.R. §§ 3.52, 3.53 (2017). 

4.  Finally, the RO should redetermine who, if anyone, is entitled to VA recognition as the Veteran's surviving spouse.  Contested claim procedures should be followed at all times, and both the appellant and the appellee, and their representatives, should be informed of the RO's determinations and the reasons and bases therefor through the issuance of a supplemental statement of the case.  In accordance with proper appellate procedures, the case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





